Judy Mata, CSR, Official Court Reporter
                                            438th District Court
                                         Bexar County Courthouse                          FILED IN
                                           100 Dolorosa, 4th Floor                 4th COURT OF APPEALS
                                                                                    SAN ANTONIO, TEXAS
                                         San Antonio, Texas 78205                  4/23/2015 11:08:33 AM
                                   (210) 335-1531 judy.mata@bexar.org                  KEITH E. HOTTLE
                                                                                            Clerk




RE: Court of Appeals Number: 04-15-00096-CV
Style: ALS 88 Design Build, LLC v. MOAB Construction
ATTENTION: MS. ELIZABETH MONTOYA



                                                                  April 23, 2015




Dear Ms. Montoya:

Please be advised that the Reporter’s Record in the above-referenced cause has not been requested,
nor have arrangements been made to purchase same.

Thank you for your time and attention to this matter.


                                        Very Truly Yours,



                                        Judy Mata